In a matrimonial action in which the parties were divorced by judgment dated January 17, 2002, the defendant appeals from stated portions of an order of the Supreme *630Court, Nassau County (Gartenstein, J.H.O.), dated September 29, 2005, as amended by a subsequent order of the same court dated November 2, 2005.
Ordered that the appeal is dismissed, with costs, for failure to perfect the same in accordance with the CPLR and the rules of this Court (see CPLR 5528 [a]; 22 NYCRR 670.10-b [c]).
The appellant has failed to provide this Court with an appendix containing a copy of a transcript, which is necessary to review the order appealed from (see Matter of Passalacqua, 31 AD3d 648 [2006]). Crane, J.P, Skelos, Lifson and Dillon, JJ., concur.